Opinion filed August 30, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-18-00203-CV
                                             ___________

            IN THE INTEREST OF M.R. AND A.R., CHILDREN

                           On Appeal from the 35th District Court
                                   Brown County, Texas
                            Trial Court Cause No. CV 16-10-384


                           MEMORANDUM OPINION
        Appellant, the mother of M.R. and A.R., has filed in this court a motion to
dismiss her appeal. In the motion, Appellant states that she wishes to withdraw her
notice of appeal, and she requests that this court dismiss this appeal. See TEX. R.
APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


August 30, 2018                                                             PER CURIAM
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J. 1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.